                                         18 Filed 04/15/20
         Case 1:20-cv-01631-DLC Document 19       04/14/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK
                               MANHATTAN DIVISION


 Encoditech LLC,                                             Case No. 1:20-cv-1631-DLC
        Plaintiff,                                           Patent Case
        v.                                                   Jury Trial Demanded
 Clover Network, Inc.,

        Defendant.


             [PROPOSED] ORDER ON JOINT STIPULATION OF DISMISSAL


       This matter is before the Court on both parties stipulation to dismiss this matter with

prejudice. Each party shall bear its own costs, expenses, and attorneys’ fees. Being so advised,

the Court hereby finds that the request should be GRANTED. It is, therefore,


        ORDERED that this matter be dismissed with prejudice.



        SO ORDERED         April 15, 2020




                                                      UNITED STATES DISTRICT COURT
                                                      Judge Denise L. Cote




                                                4
